Citation Nr: 0402281	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
establish legal entitlement to VA disability benefits.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The current appeal arises from a September 2002 determination 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, wherein the RO 
determined that the appellant was ineligible for VA benefits, 
on the basis that he did not have qualifying military service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA and its implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

A February 1987 Board decision denied entitlement to basic 
eligibility for VA benefits, on the grounds that the 
appellant did not have qualifying military service.  
Thereafter, in August 2000, he filed to reopen that claim, 
and the RO denied it in an administrative decision rendered 
in September 2000.  The appellant filed a Notice of 
Disagreement as to that determination in March 2001; however, 
he did not complete the appeal process, as he never filed a 
substantive appeal.  Most recently, in February 2002, the 
appellant filed a claim seeking to reopen the previously 
denied claim.  The September 2002 rating decision on appeal 
continued the denial of the claim of basic eligibility for VA 
benefits, on the basis that new and material had not been 
submitted to reopen the claim.

However, the definition of "new and material evidence" as 
set forth in 38 C.F.R. § 3.156(a) was revised, effective 
August 29, 2001.  This new regulation provides that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  66 Fed. Reg. 45,630 (2001), codified as amended at 38 
C.F.R. § 3.156(a).  This recently amended definition of new 
and material evidence only applies to a claim to reopen a 
finally decided claim received by the VA on or after August 
29, 2001.  Id.  As the appellant filed his application to 
reopen in February 2002, the revised version of 3.156 is 
applicable in his appeal.

A review of the claims file reveals that the RO issued a 
statement of the case in January 2003.  However, the SOC did 
not make reference the newly amended provisions of 38 C.F.R. 
§ 3.156, and does not reflect consideration of the revised 
regulation pertaining to submission of new and material 
evidence.

As a result, and because of the change in the law brought 
about by the VCAA, a remand in this case is required for the 
RO to ensure compliance with the notice and duty to assist 
provisions contained in the new law, and to consider the 
revised version of 38 C.F.R. § 3.156.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, particularly 
pursuant to the revised version of 38 C.F.R. § 3.156, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). Therefore, for these reasons, a remand is required.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
has been accomplished, consistent with 
subsequent legal authority, and should 
also consider the provisions of the 
revised version of 38 C.F.R. § 3.156.

2.  After completing any notification 
and/or development deemed warranted, the 
RO should readjudicate the issue of 
whether new and material evidence has 
been presented to establish legal 
entitlement to VA disability benefits in 
light of all pertinent evidence and legal 
authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate supplemental 
statement of the case (to specifically 
include citation to and discussion of the 
revised version of 38 C.F.R. § 3.156) and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


